

Exhibit 10.8


PINNACLE FOODS INC.
2013 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
(Form 0001)


This Restricted Stock Unit Agreement (the “Agreement”), effective as of the Date
of Grant (as defined below), is between Pinnacle Foods Inc., a Delaware
corporation (the “Company”), and the participant identified on the Signature
Page hereto (the “Participant”). Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan.


RECITALS:


WHEREAS, the Company has adopted the Plan (as defined below), the terms of which
are hereby incorporated by reference and made a part of this Agreement; and


WHEREAS, the Company’s Compensation Committee (the “Committee”) has determined
that it would be in the best interests of the Company and its stockholders to
grant the RSUs (as defined below) provided for herein to the Participant
pursuant to the Plan and the terms set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:


1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement:
(a)    Date of Grant: the Date of Grant set forth on the Signature Page hereto.
(b)    Employment: the term “Employment” shall mean (i) the Participant’s
employment if the Participant is an employee of the Company or any of its
Affiliates or Subsidiaries, (ii) the Participant’s services as a consultant, if
the Participant is a consultant to the Company or any of its Affiliates or
Subsidiaries and (iii) the Participant’s services as a non-employee director, if
the Participant is a non-employee member of the Board.
(c)    Plan: the Pinnacle Foods Inc. Amended and Restated 2013 Omnibus Incentive
Plan, as amended from time to time.
(d)    Restrictive Covenant Violation: the Participant’s breach of the
Restrictive Covenants set forth in Section 7 or any covenant regarding
noncompetition, nonsolicitation, noninterference, non-disparagement,
confidentiality, or any similar provision applicable to or agreed to by the
Participant.




--------------------------------------------------------------------------------




(e)    Retirement: the Participant’s termination of Employment with the Company,
other than for Cause, following the date on which (i) the Participant’s age is
55 or greater, and (ii) the number of years of the Participant’s Employment and
other business relationships with the Company and any predecessor company is 10
or greater.
(f)    Restricted Share Units or RSUs: the number of restricted stock units set
forth on the Signature Page hereto.
(g)    Share: a share of Common Stock of the Company.
(h)    Termination Date: the date upon which the Participant’s employment with
the Company and its Affiliates and Subsidiaries is terminated.
2.    Grant of Units. The Company hereby grants, as of the Date of Grant, the
RSUs to the Participant, each of which represents the right to receive one Share
upon vesting of such RSU, subject to and in accordance with the terms,
conditions and restrictions set forth in the Plan and this Agreement.

3.    RSU Account. The Company shall cause an account (the “Unit Account”) to be
established and maintained on the books of the Company to record the number of
RSUs credited to the Participant under the terms of this Agreement. The
Participant’s interest in the Unit Account shall be that of a general, unsecured
creditor of the Company.
4.    Vesting; Settlement. The RSUs shall become vested in accordance with the
schedule set forth in Schedule I attached hereto. The Company shall deliver to
the Participant without charge, as of the applicable vesting date, one share of
Common Stock for each RSU (as adjusted under the Plan) which becomes vested and
such vested RSU shall be cancelled upon such delivery unless the RSU becomes
vested as a result of a termination of employment while the Participant was
eligible for Retirement, in which case the RSU will be settled on the date when
the RSU would otherwise have vested absent such termination of employment
(provided, however, that if the Participant shall have engaged in any
Restrictive Covenant Violation prior to the settlement date, then the unsettled
RSU shall be forfeited and no Share will be delivered thereunder).
5.    Dividend Equivalents. A Participant holding unvested RSUs shall be
entitled to be credited with a dividend equivalent payment on each RSU upon the
payment by the Company of any cash dividends on Shares equal to the amount of
such dividend per Share, which dividend equivalent payment shall be payable in
cash (or if elected by the Committee in its sole discretion, in Shares having a
Fair Market Value as of the settlement date equal to the amount of such
dividends), at the same time as the underlying RSUs are settled following the
vesting of RSUs. If any RSU is forfeited, the Participant shall have no right to
such dividend equivalent payments in respect of such RSU.


2

--------------------------------------------------------------------------------




6.    Termination of Employment.
Except as expressly set forth in Schedule I hereto, in the event that the
Participant’s Employment with the Company and its Subsidiaries is terminated for
any reason, any unvested RSUs shall be forfeited and all of the Participant’s
rights hereunder with respect to such unvested RSUs shall cease as of the
Termination Date (unless otherwise provided for by the Committee in accordance
with the Plan).
7.    Restrictive Covenants. To the extent that the Participant and the Company
(or an Affiliate of the Company) is a party to an employment agreement with the
Company containing noncompetition, nonsolicitation, noninterference,
non-disparagement, or confidentiality restrictions (or two or more such
restrictions), those restrictions and related enforcement provisions under such
employment agreement shall govern and the following provisions of this Section 7
shall not apply.
(a)    Competitive Activity. (i)    The Participant shall be deemed to have
engaged in “Competitive Activity” if, during the period commencing on the date
hereof and ending on the later of (x) the date that is 12 months after the date
the Participant’s employment with the Company and its Subsidiaries is terminated
or (y) the maximum number of years of base salary the Participant is entitled to
receive as severance under any agreement with, or plan or policy of the Company
or an Affiliate (the “Restricted Period”), the Participant, whether on the
Participant’s own behalf or on behalf of or in conjunction with any other person
or entity, directly or indirectly violates any of the following prohibitions:
(A)    During the Restricted Period, the Participant will not solicit or assist
in soliciting in a Competitive Business (as defined below) the business of any
client or prospective client:
(1)    with whom the Participant had personal contact or dealings on behalf of
the Company during the one-year period preceding the Participant’s termination
of Employment;
(2)    with whom employees directly reporting to the Participant (or the
Participant’s direct reports) have had personal contact or dealings on behalf of
the Company during the one year immediately preceding the Participant’s
termination of Employment; or
(3)    for whom the Participant had direct or indirect responsibility during the
one year immediately preceding the Participant’s termination of Employment.
(B)    During the Restricted Period, the Participant will not directly or
indirectly:


3

--------------------------------------------------------------------------------




(1)    engage in any business that is engaged in, or has plans to engage in, at
any time during the Restricted Period, any activity that competes in the
business of manufacturing and marketing food products that directly compete with
the core brands of the Company as of the Termination Date (and for such purpose,
a “core brand” shall be any brand generating annual revenues in an amount equal
to at least 5% of the Company’s annual revenues, in the fiscal year preceding
the fiscal year of such Termination Date) in any geographical area that is
within 100 miles from any geographical area where the Company or its Affiliates
manufactures and markets its products or services (a “Competitive Business”);
(2)    enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which
engages in a Competitive Business;
(3)    acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; or
(4)    interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company or any of its Affiliates and customers, clients, suppliers, partners,
members or investors of the Company or its Affiliates.
(C)    Notwithstanding anything to the contrary in this Agreement, the
Participant may, directly or indirectly own, solely as an investment, securities
of any Person engaged in a Competitive Business which are publicly traded on a
national or regional stock exchange or on the over-the-counter market if the
Participant (i) is not a controlling person of, or a member of a group which
controls, such person and (ii) does not, directly or indirectly, own 5% or more
of any class of securities of such Person.
(D)    During the Restricted Period, the Participant will not, whether on the
Participant’s own behalf or on behalf of or in conjunction with any Person,
directly or indirectly:
(1)    solicit or encourage any employee of the Company or its Affiliates to
leave the employment of the Company or its Affiliates; or
(2)    hire any such employee who was employed by the Company or its Affiliates
as of the date of the Participant’s termination of Employment with the Company
or who left the employment of the Company or its Affiliates coincident with, or
within 120 days (one year in the case of any such employee who reported directly
to the Participant immediately preceding the Participant’s termination of
Employment (or the Participant’s direct reports)) prior to or after, the
termination of the Participant’s Employment with the Company.


4

--------------------------------------------------------------------------------




(3)    During the Restricted Period, the Participant will not, directly or
indirectly, solicit or encourage to cease to work with the Company or its
Affiliates any consultant then under contract with the Company or its
Affiliates, is such action would result in the Company being disadvantaged. Any
solicitation or hiring, that the Participant is not personally involved in, of
an employee or former employee of the Company through general advertising shall
not, of itself, be a breach of this Section 7(a)(i)(D)
(ii)    It is expressly understood and agreed that although the Participant and
the Company consider the restrictions contained in this Section 7 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against the Participant, the
provisions of this Agreement shall not be rendered void but shall be deemed
amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein
(iii)    The period of time during which the provisions of this Section 7 shall
be in effect shall be extended by the length of time during which the
Participant is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
(b)    Confidentiality.(i)    The Participant will not at any time (whether
during or after the Participant’s Employment with the Company) (x) retain or use
for the benefit, purposes or account of the Participant or any other person; or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary or
confidential information –including without limitation trade secrets, know-how,
research and development, software, databases, inventions, processes, formulae,
technology, designs and other intellectual property, information concerning
finances, investments, profits, pricing, costs, products, services, vendors,
customers, clients, partners, investors, personnel, compensation, recruiting,
training, advertising, sales, marketing, promotions, government and regulatory
activities and approvals – concerning the past, current or future business,
activities and operations of the Company, its Subsidiaries or Affiliates and/or
any third party that has disclosed or provided any of same to the Company on a
confidential basis (“Confidential Information”) without the prior written
authorization of the Board or the Chief Executive Officer of the Company.
(ii)    “Confidential Information” shall not include any information that is (i)
generally known to the industry or the public other than as a result of the
Participant’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (ii) made legitimately available to the
Participant (A) by a third party


5

--------------------------------------------------------------------------------




without breach of any confidentiality obligation, or (B) prior to the
Participant’s Employment as a result of the Participant’s prior experience
related to the business of manufacturing and marketing food products; or (iii)
required by law to be disclosed (including via subpoena); provided that the
Participant shall give prompt written notice to the Company of such requirement
of law, disclose no more information than is so required, and cooperate, at the
Company’s cost, with any attempts by the Company to obtain a protective order or
similar treatment.
(iii)    Except as required by law, the Participant will not disclose to anyone,
other than the Participant’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
Affiliates) or otherwise is disclosed by the Company to any unaffiliated party
that is not under a restriction of confidentiality at least as restrictive as
this restriction upon the Participant; provided, that the Participant may
disclose to any prospective future employer any of the termination notice
provisions under any agreement between the Participant and the Company (or an
Affiliate of the Company) and the provisions of this Section 7(b) provided they
agree to maintain the confidentiality of such terms.
(iv)    Upon termination of the Participant’s Employment with the Company for
any reason, the Participant shall (x) cease and not thereafter commence use of
any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company,
its Subsidiaries or Affiliates; (y) immediately destroy, delete, or return to
the Company, at the Company’s option, all originals and copies in any form or
medium (including memoranda, books, papers, plans, computer files, letters and
other data) in the Participant’s possession or control (including any of the
foregoing stored or located in the Participant’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential Information
or otherwise relate to the business of the Company, its Affiliates and
Subsidiaries, except that the Participant may retain only those portions of any
personal notes, notebooks and diaries that do not contain any Confidential
Information and his or her rolodex (or other physical or electronic address
book); and (z) fully cooperate with the Company regarding the delivery or
destruction of any other Confidential Information not within the Participant’s
possession or control of which the Participant is or becomes aware.
(c)    Repayment of Proceeds. If the Participant engages in Competitive Activity
or breaches the confidentiality provisions of Section 7, or if the Company
discovers after a termination of employment that grounds for Cause existed at
the time thereof, then the Participant shall be required (in addition to any
other remedy available (on a non-exclusive basis) to pay to the Company, within
ten business days following the first date on which the Participant engages in
such Competitive Activity or first breaches such provisions (or in the case of a
discovery of grounds for Cause, upon the Company’s request therefor), an amount
equal to the aggregate after-tax proceeds (taking into account all amounts of
tax that would be recoverable upon a claim of loss for payment of such proceeds
in the year of repayment) the Participant


6

--------------------------------------------------------------------------------




received upon the sale or other disposition of, or distributions or dividends in
respect of, the RSUs or any Shares received in settlement of the RSUs.
8.    No Right to Continued Employment. Neither the Plan nor this Agreement nor
the granting of the RSUs evidenced hereby shall be construed as giving the
Participant the right to be retained in the employ of, or in any consulting
relationship to, the Company or any Affiliate. Further, the Company or any
Affiliate may at any time dismiss the Participant or discontinue any consulting
relationship, free from any liability or any claim under the Plan or this
Agreement, except as otherwise expressly provided herein.
9.    Transferability. The Participant may not assign, alienate, pledge, attach,
sell or otherwise transfer or encumber the RSUs or the Participant’s right under
the RSUs to receive Shares, except other than by will or by the laws of descent
and distribution and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company or an Affiliate; provided that the designation of a
beneficiary (if permitted by the Committee) shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance.
10.    No Rights as a Stockholder. The Participant’s interest in the RSUs shall
not entitle the Participant to any rights as a stockholder of the Company. The
Participant shall not be deemed to be the holder of, or have any of the rights
and privileges of a stockholder of the Company in respect of, the Shares unless
and until such Shares have been issued to the Participant in accordance with
Section 11.
11.    Issuance of Shares; Tax Withholding. Subject to Section 4, upon the
vesting of an RSU, the Company shall, as soon as reasonably practicable (and, in
any event, within 2.5 months) following the applicable vesting date, issue the
Share underlying such vested RSU to the Participant, free and clear of all
restrictions, less a number of Shares equal in value (using the closing price
per Share on the New York Stock Exchange (or other principal exchange on which
the Shares then trade) on the trading day immediately prior to the date of
delivery of the Shares) to the minimum amount necessary to satisfy Federal,
state, local or foreign withholding tax requirements, if any (“Withholding
Taxes”) in accordance with Section 14(d) of the Plan (unless the Participant
shall have made other arrangements acceptable to the Company to pay such
Withholding Taxes, in which case the full number of Shares shall be issued). Any
fractional Share which would otherwise be delivered shall be cancelled and only
a whole number of Shares shall be delivered. The Company shall pay any costs
incurred in connection with issuing the Shares. Upon the issuance of the Shares
to the Participant, the Participant’s Unit Account shall be eliminated.
Notwithstanding anything in this Agreement to the contrary, the Company shall
have no obligation to issue or transfer the Shares as contemplated by this
Agreement unless and until such issuance or transfer shall comply with all
relevant provisions of law and the requirements of any stock exchange on which
the Company’s shares are listed for trading.


12.    Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of


7

--------------------------------------------------------------------------------




this Agreement shall not be affected by such holding and shall continue in full
force in accordance with their terms.
13.    Successors in Interest. Any successor to the Company shall have the
benefits of the Company under, and be entitled to enforce, this Agreement.
Likewise, the Participant’s legal representative shall have the benefits of
Participant under, and be entitled to enforce, this Agreement. All obligations
imposed upon the Participant and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Participant’s heirs,
executors, administrators and successors.
14.    Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By accepting this Agreement and the grant of the RSUs contemplated
hereunder, the Participant expressly acknowledges that (a) the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (b) the grant of RSUs is a one-time benefit that does not create any
contractual or other right to receive future grants of RSUs, or benefits in lieu
of RSUs; (c) all determinations with respect to future grants of RSUs, if any,
including the grant date, the number of Shares granted and the applicable
vesting terms, will be at the sole discretion of the Company; (d) the
Participant’s participation in the Plan is voluntary; (e) the value of the RSUs
is an extraordinary item of compensation that is outside the scope of the
Participant’s employment contract, if any, and nothing can or must automatically
be inferred from such employment contract or its consequences; (f) grants of
RSUs are not part of normal or expected compensation for any purpose and are not
to be used for calculating any severance, resignation, bonuses, pension or
retirement benefits or similar payments, the Participant waives any claim on
such basis, and for the avoidance of doubt, the RSUs shall not constitute an
“acquired right” under the applicable law of any jurisdiction; and (g) the
future value of the underlying Shares is unknown and cannot be predicted with
certainty. In addition, the Participant understands, acknowledges and agrees
that the Participant will have no rights to compensation or damages related to
RSU proceeds in consequence of the termination of the Participant’s Employment
for any reason whatsoever and whether or not in breach of contract.
15.    Section 409A. This Agreement is intended to comply with the provisions of
Section 409A of the Code and the regulations promulgated thereunder. Without
limiting the foregoing, the Committee shall have the right to amend the terms
and conditions of this Agreement in any respect as may be necessary or
appropriate to comply with Section 409A of the Code or any regulations
promulgated thereunder, including without limitation by delaying the issuance of
the Shares contemplated hereunder.
16.    Book Entry Delivery of Shares. Whenever reference in this Agreement is
made to the issuance or delivery of certificates representing one or more
Shares, the Company may elect to issue or deliver such Shares in book entry form
in lieu of certificates.
17.    Electronic Acceptance; Agreement by the Participant; Forfeiture upon
Failure to Accept. The Company may, in its sole discretion, decide to deliver
any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third


8

--------------------------------------------------------------------------------




party designated by the Company. By accepting the RSUs (including through
electronic means), the Participant agrees to be bound by the terms, conditions,
and restrictions set forth in the Plan, this Agreement, and the Company’s
policies, as in effect from time to time, relating to the Plan. The
Participant's rights under the RSUs will lapse ninety (90) days from the Date of
Grant, and the RSUs will be forfeited on such date if the Participant shall not
have accepted this Agreement by such date. For the avoidance of doubt, the
Participant's failure to accept this Agreement shall not affect the
Participant’s continuing obligations under any other agreement between the
Company and the Participant.
18.
Prior Agreements; Full Satisfaction.

(a)    This Agreement and the documents referred to herein or delivered pursuant
hereto which form a part hereof, including the Restrictive Covenants, contain
the entire understanding of the parties with respect to the subject matter
hereof and thereof, provided that if the Company or its Affiliates is a party to
one or more agreements with the Participant related to the matters subject to
Section 7 other than an agreement which is an “employment agreement” for the
purposes of Section 7 hereof, such other agreements shall remain in full force
and effect and continue in addition to this Agreement and nothing in this
Agreement or incorporated by reference shall supersede or replace any other
confidentiality, non-competition, non-solicitation, non-disparagement or similar
agreement entered into between the Participant and the Company (or any
subsidiary or Affiliate) to the extent that such agreement is more protective of
the business of the Company or any subsidiary or Affiliate), and provided,
further, that to the extent a Participant is party to any agreement that would,
by its terms, vary the terms of this Agreement (other than with respect to the
matters subject to Section 7 hereof) or provide more favorable rights and
remedies to the Participant, such terms will be deemed amended and shall not
apply to the RSUs granted herein. There are no restrictions, agreements,
promises, representations, warranties, covenants or undertakings with respect to
the subject matter hereof other than those expressly set forth herein and
therein.
(b)    This Agreement supersedes all prior agreements and understandings between
the parties with respect to such subject matter, subject to the provisos in the
first sentence of Section 18(a). The RSUs granted herein are in full
satisfaction of any equity grants or long-term stock-based incentive awards set
forth in any offer letter or description of the Participant’s terms of
employment entered into by and between the Participant and the Company or
provided to the Participant by the Company.
19.    Securities Laws. The Company reserves the right to impose other
requirements on the Participant's participation in the Plan, on the RSUs and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. Upon the acquisition of any Shares
pursuant to the settlement of an RSU, the Participant will make or enter into
such written representations, warranties and agreements as the Committee may
reasonably request in order to comply with applicable securities laws or with
this Agreement.


9

--------------------------------------------------------------------------------




20.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Treasurer and a copy to the General Counsel, each
copy addressed to the principal Participant office of the Company and to the
Participant at the address appearing in the personnel records of the Company for
the Participant or to either party at such other address as either party hereto
may hereafter designate in writing to the other. Any such notice shall be deemed
effective upon receipt thereof by the addressee.
21.    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to conflicts of
laws.
22.    Award Subject to Plan. The Participant acknowledges that the Participant
has received and read a copy of the Plan. The RSUs granted hereunder and the
Shares received upon settlement of the RSUs are subject to the Plan. The terms
and provisions of the Plan, as it may be amended from time to time, are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Plan, the applicable
terms and provisions of the Plan will govern and prevail.
23.    Amendment. The Committee may waive any conditions or rights under, amend
any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of the Participant hereunder without the consent of the Participant.
The Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant in the Plan.
[Signatures follow]




10

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the Date of Grant.




Participant: Mark Schiller


Date of Grant: June 15, 2016


Restricted Stock Units Granted:     




 
 
 
 
 
 
 
/s/ Mark Schiller
 
 
Participant
 

















--------------------------------------------------------------------------------





Agreed and accepted:




 
PINNACLE FOODS INC.
 
 
 
 
 
 
 
 
/s/ Kelley Maggs
 
 
By: Kelley Maggs
 
 
Its: EVP – General Counsel
 







--------------------------------------------------------------------------------





Schedule I


Vesting


1. Vesting. Subject to Section 2 and 3(a) below, the RSUs shall vest ratably
over a 3 year period. On June 15, 2017 1/3rd of the RSUs will vest, on June 15,
2018 another 1/3rd of the RSUs will vest, and on June 15, 2019, the remaining
1/3rd of the RSUs will vest.


2. Effect of Change in Control. Notwithstanding any other provision of this
Agreement to the contrary, in each case within twelve (12) months following a
Change in Control, in the event of (i) a Participant’s termination other than
for Cause or (ii) a Participant’s termination due to death or Disability, the
RSUs shall, to the extent not then vested or previously forfeited or cancelled,
become fully vested.


3. Termination of Employment.


(a)    A portion of the RSUs granted hereunder shall become immediately vested
as of the Termination Date and settled in accordance with Section 5(c) if the
Participant’s Employment with the Company and its Subsidiaries shall be
terminated (i) by the Company or any Subsidiary due to or during Participant’s
Disability or due to Participant’s death, or (ii) by either party when the
Participant is eligible for Retirement (unless the termination is by the Company
with Cause, or by the Participant when grounds existed for Cause at the time
thereof), with the number of RSUs equal to (x) a fraction, the numerator of
which is the number of days between the Date of Grant and the Termination Date,
inclusive, and the denominator of which is 1095, multiplied by (y) the total
number of RSUs granted hereunder.
(b)    In the event of involuntary termination by the Company or any Subsidiary
for any reason other than for Cause, notwithstanding any other provision of this
Agreement to the contrary, the RSUs shall, to the extent not then vested or
previously forfeited or cancelled, become fully vested.
(c)    Notwithstanding any provision of this Agreement to the contrary, any RSU
which becomes vested in accordance with Section 2(a) of this Schedule I shall
thereafter be settled and the respective Shares issued to the Participant in
accordance with Sections 4 and 11.






